Order, Supreme Court, New York County (Louis B. York, J.), entered August 14, 2012, which denied plaintiffs motion to strike the answer, unanimously affirmed, without costs.
The staircase on which plaintiff fell was replaced after he commenced this action and had served a notice to enter and inspect the premises. However, plaintiff failed to establish that defendant was involved in the replacement of the staircase or that there was spoliation of evidence in any other way (see generally Kirkland v New York City Hous. Auth., 236 AD2d 170, 173 [1st Dept 1997]). Concur — Andrias, J.E, Friedman, Acosta, Freedman and Clark, JJ.